RENDERED: SEPTEMBER 24, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                 Court of Appeals

                                  NO. 2020-CA-0129-MR


EUGENE COLLINS, JR.                                               APPELLANT



                      APPEAL FROM OWEN CIRCUIT COURT
v.                    HONORABLE R. LESLIE KNIGHT, JUDGE
                           ACTION NO. 05-CR-00008



COMMONWEALTH OF KENTUCKY                                            APPELLEE


                                       OPINION
                                      AFFIRMING

                                     ** ** ** ** **

BEFORE: ACREE, COMBS, AND MAZE, JUDGES.

MAZE, JUDGE: Eugene Collins, Jr. (Collins) appeals from a judgment of the

Owen Circuit Court dismissing his post-conviction request for DNA testing of

biological evidence. We conclude that the trial court properly applied KRS1




1
    Kentucky Revised Statutes.
422.285 and did not err by denying Collins’ request for post-conviction DNA

testing. Hence, we affirm.

                   On August 31, 2005, Collins pled guilty to murder,2 first-degree

rape,3 first-degree burglary,4 and tampering with physical evidence.5 On

September 29, 2005, the court sentenced him to life imprisonment.

               On September 24, 2019, Collins filed a motion asking the court to

order DNA testing of a sexual assault kit taken from the victim. Collins

acknowledges that this kit has already been tested and the results were

inconclusive. However, he argues that the previous test “was performed during the

infantile stage of recognition in the development of DNA testing,” and should the

test be performed today, it will “allow for a definitive result.”

               The trial court refuted Collins’ claim that DNA testing in 2005 was in

the “infantile stage” because the DNA testing employed had been in use since at

least 1988.6 The trial court further explained that Collins is not entitled to post-


2
    KRS 507.020.
3
    KRS 510.040.
4
    KRS 511.020.
5
    KRS 524.100.
6
  See JUSTICE MING W. CHIN, MICHAEL CHAMBERLAIN, AMY ROJAS & LANCE GIMA, FORENSIC
DNA EVIDENCE: SCIENCE AND THE LAW § 2:1 (2019) (“The first use of nuclear DNA evidence
(i.e., analysis of DNA patterns in the nuclei of cells) for forensic identification purposes took
place in a 1988 Florida case. At the time, DNA sequencing and comparison had been in
development and use for about ten years, but its application had been largely limited to the
                                               -2-
conviction DNA testing under KRS 422.285. Under the statute, a defendant who

was not sentenced to death would only be entitled to post-conviction DNA testing

had he been “convicted of the offense after a trial or after entering an Alford

plea[.]”7 The court reasoned that, because Collins was not sentenced to death, nor

did he enter an Alford8 plea, his petition for DNA testing pursuant to KRS 422.285

should be denied.

                 We begin by reviewing the standard to be used when handling a

petition for post-conviction DNA testing. The standard of review for a court’s

denial of DNA testing pursuant to KRS 422.285 is for abuse of discretion. Moore

v. Commonwealth, 357 S.W.3d 470, 492 (Ky. 2011). The test for abuse of

discretion is “whether the trial judge’s decision was arbitrary, unreasonable, unfair,

or unsupported by sound legal principles.” Goodyear Tire & Rubber Co. v.

Thompson, 11 S.W.3d 575, 581 (Ky. 2000). A trial court abuses its discretion

when its decision rests on an error of law (such as the application of an erroneous

legal principle or a clearly erroneous factual finding), or when its decision cannot

be located within the range of permissible decisions allowed by a correct


diagnosis, treatment and study of genetically inherited diseases. The first California appellate
opinion on the admissibility of forensic DNA evidence was issued in 1991.”) (quotation marks
and citations omitted).
7
    KRS 422.285(5)(d).
8
    North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).

                                                 -3-
application of the facts to the law. Miller v. Eldridge, 146 S.W.3d 909, 915 n.11

(Ky. 2004).

              On appeal, Collins urges this Court to find that the trial court abused

its discretion by denying his request for post-conviction DNA testing of preserved

biological evidence. To be eligible for post-conviction DNA testing, the court

must find that the defendant satisfied KRS 422.285. Section (1) of the statute

identifies individuals convicted of a capital offense, a Class A felony, a Class B

felony, or any offense designated a violent offense under KRS 439.3401 as entitled

to seek post-conviction DNA testing. Here, Collins satisfies section (1) of the

statute.

              Furthermore, to be eligible for post-conviction DNA testing, the court

must find that the defendant satisfied all six subsections under either KRS

422.285(5) or (6). Section (5) sets out the circumstances where DNA testing is

required, whereas section (6) sets out the circumstances where the court has

discretion to allow for DNA testing.

              Under KRS 422.285(5), the court shall order DNA testing and

analysis if the court finds:

              (a) A reasonable probability exists that the petitioner
                  would not have been prosecuted or convicted if
                  exculpatory results had been obtained through DNA
                  testing and analysis;



                                          -4-
              (b) The evidence is still in existence and is in a condition
                  that allows DNA testing and analysis to be conducted;

              (c) The evidence was not previously subjected to DNA
                  testing and analysis or was not subjected to the testing
                  and analysis that is now requested and may resolve an
                  issue not previously resolved by the previous testing
                  and analysis;

              (d) Except for a petitioner sentenced to death, the
                  petitioner was convicted of the offense after a trial or
                  after entering an Alford plea;

              (e) Except for a petitioner sentenced to death, the testing
                  is not sought for touch DNA, meaning casual or
                  limited contact DNA; and

              (f) The petitioner is still incarcerated or on probation,
                  parole, or other form of correctional supervision,
                  monitoring, or registration for the offense to which the
                  DNA relates.

              Under KRS 422.285(6), the court may order DNA testing and analysis

if the court finds:

             (a) A reasonable probability exists that either:

                      1. The petitioner’s verdict or sentence would have
                         been more favorable if the results of DNA testing
                         and analysis had been available at the trial
                         leading to the judgment of conviction; or

                      2. DNA testing and analysis will produce
                         exculpatory evidence;

             (b) The evidence is still in existence and is in a condition
                 that allows DNA testing and analysis to be conducted;



                                            -5-
             (c) The evidence was not previously subject to DNA
                 testing and analysis or was not subjected to the testing
                 and analysis that is now requested and that may
                 resolve an issue not previously resolved by the
                 previous testing and analysis;

             (d) Except for a petitioner sentenced to death, the
                 petitioner was convicted of the offense after a trial or
                 after entering an Alford plea;

             (e) Except for a petitioner sentenced to death, the testing
                 is not sought for touch DNA, meaning casual or
                 limited contact DNA; and

             (f) The petitioner is still incarcerated or on probation,
                 parole, or other form of correctional supervision,
                 monitoring, or registration for the offense to which the
                 DNA relates.

             The relevant subsections to be analyzed are (a) and (d) under both

sections (5) and (6). First, we address Collins’ contention that the trial court failed

to adequately analyze the reasonable probability consideration pursuant to KRS

422.285(5)(a) and (6)(a). Collins alleges that the trial court improperly dismissed

his request prior to deciding on the reasonable probability consideration. Next,

Collins asserts that the DNA contained in the sexual assault kit is not his, but

instead belongs to a third party. Further, Collins contends that testing the DNA

now would render a definite result after technological advances have been made

and exclude him as the DNA’s source. Therefore, Collins argues that such a test

result would have made a difference to his decision to plead guilty, because the

updated DNA test result would have prevented the Commonwealth from proving

                                          -6-
first-degree rape, thus eliminating the aggravating factor required to make him

eligible to receive the death penalty.

                However, the statute requires a hearing only if there is a “reasonable

probability that the DNA evidence the petitioner seeks would have made a

difference had it been available at or before trial[.]” Owens v. Commonwealth, 512

S.W.3d 1, 7 (Ky. App. 2017). To successfully obtain a hearing on the matter under

KRS 422.285, a defendant “must show that ‘the evidence sought would either

exonerate [him], lead to a more favorable verdict or sentence, or otherwise be

exculpatory. To do this, the [defendant] must describe the role the evidence would

have had if available in the original prosecution.’” Wilson v. Commonwealth, 381

S.W.3d 180, 190 (Ky. 2012) (quoting Bowling v. Commonwealth, 357 S.W.3d 462,

468 (Ky. 2010)). In this case, Collins did not satisfy this burden of proof.

                Here, Collins fails to show how a more favorable DNA result would

prevent the Commonwealth from proving first-degree rape or eliminate “the

aggravating factor” required for death penalty eligibility. While the DNA results

presented at trial were not conclusive, the Commonwealth has overwhelming and

compelling evidence that Collins did rape the victim. A note found near the

victim’s body linked Collins to the crime scene, and previous rape victims of his

testified that this crime matched his modus operandi.9 Finally, Collins would have


9
    See Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).
                                             -7-
been eligible for the death penalty regardless of the Commonwealth’s ability to

prove first-degree rape because convictions for first-degree burglary and murder

alone qualify a defendant for the death penalty.10 Therefore, denying Collins’

motion was appropriate because it is not reasonably probable that a new DNA test

result would have changed his sentencing.

                Furthermore, Collins was not eligible for post-conviction DNA testing

because he also failed to meet the additional standards for eligibility as required by

KRS 422.285, specifically (5)(d) and (6)(d). Both sections provide that, except for

a petitioner sentenced to death, the petitioner must show he was convicted of the

offense after a trial or after entering an Alford plea. Here, Collins was not found

guilty following a jury trial, and did not enter an Alford plea.

                We conclude that Collins failed to satisfy all the requirements of KRS

422.285, making him ineligible for post-conviction DNA testing. Therefore, the

Owen Circuit Court correctly dismissed Collins’ petition without an evidentiary

hearing because he was not within the category of convicted felons entitled to post-

conviction DNA testing pursuant to KRS 422.285.

                Accordingly, we affirm the Owen Circuit Court’s order.




10
     KRS 532.025(2)(a)2.

                                           -8-
            ALL CONCUR.



BRIEF FOR APPELLANT:          BRIEF FOR APPELLEE:

Eugene Collins, Jr., pro se   Daniel Cameron
Beattyville, Kentucky         Attorney General of Kentucky

                              Robert Baldridge
                              Assistant Attorney General
                              Frankfort, Kentucky




                               -9-